DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goncalves et al. (US 2017/0279734 A1).

As to claim 1, Goncalves teaches a computer-implemented method for dynamic workload orchestration based on data complexity, the method comprising:
receiving a workload for orchestration (computing tasks submitted by the computing task requester devices are received by the computing task database and processed by computer resource controller; paragraph [0035]);
computing complexity scores for respective portions of the workload, where the complexity scores are computed based at least on parameters describing data associated with the respective portions of the workload (a computing task and/or a sub-task may be associated with a corresponding indication of complexity … “complexity level” … the complexity level for a type of task or sub-task may be determined based on information associated with computing task; paragraph [0050] and determine sub-task information; paragraph [0042]-[0043]); and
using an orchestration engine to assign the respective portions of the workload to corresponding compute resources (determining an assignment of each subtask to at least one computer resource … initiating processing of each subtask by the assigned at least one computer resource; paragraph [0029]-[0030] and [0058]), based on their respective complexity scores (the complexity level may be used to assign one or more computer resources; paragraph [0051]-[0053], [0067]-[0068]).

As to claim 2, Goncalves teaches wherein the parameters describing the data associated with the respective portions of the workload comprise: data type; data size; volume of data; and variety of data types (subfiles; paragraph [0090]).

As to claim 3, Goncalves teaches wherein the complexity scores are indicative of one or more processing time or memory requirements for the respective portions of the workload (complexity of the sub-task, thus, the more complex or High complex would require more processing time or memory requirement; paragraph [0050]-[0051]).

As to claim 4, Goncalves teaches wherein computing complexity scores for respective portions of the workload further comprises extracting metadata from the workload for user in computing the complexity scores (sub-task or task information; paragraph [0050], [0055]).

As to claim 5, Goncalves teaches wherein the complexity scores for respective portions of the workloads are further based on one or more factors external to the workload, the factors comprising: time of day; geographical data; and an external event (paragraphs [0055] and [0089]).

As to claim 8, it is the same as the method claim 1 above except this is a computer program product claim, and therefore is rejected under the same ground of rejection.

As to claims 9-12, see rejections of claims 2-5 above, respectively.

As to claim 15, it is the same as the method claim 1 above except this is a computer system claim, and therefore is rejected under the same ground of rejection.

As to claims 16-19, see rejections of claims 2-5 above, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves et al. (US 2017/0279734 A1) in view of Li et al. (US 2021/0073028 A1).

As to claim 6, Goncalves does not teach tracking information associated with workloads and associated processing effort required for respective portion of the workloads; and training one or more machine learning models to predict complexity of respective portions of a new workload based at least in part on the tracked information.
However, Li teaches tracking information associated with workloads and associated processing effort required for respective portion of the workloads; and training one or more machine learning models to predict complexity of respective portions of a new workload based at least in part on the tracked information (paragraphs [0044], [0057]-[0062], [0080]-[0082] and [0096]-[0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Li to the system of Goncalves because Li teaches a method to use machine learning model to recommend the best fit resource to execute a task based on history data (paragraph [0014]-[0015]).

As to claim 7, Goncalves as modified by Li teaches wherein computing complexity scores for respective portions of the workload comprises using a machine-learning model to predict the complexity of the respective portions of the workload (paragraph [0057]-[0062]).

As to claims 13-14, see rejections of claims 6-7 above, respectively.

As to claim 20, see rejections of claims 6 and 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Cherkasova et al. (WO 2012/154177 A1) teaches varying a characteristic of a job profile relating to map and reduce tasks according to a data size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
June 3, 2022